Citation Nr: 1221310	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer with metastatic disease to the bones due to ionizing radiation exposure for accrued benefits purposes.

3.  Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  The Veteran died in April 2005.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Jackson, Mississippi.  The Board notes that jurisdiction in this case was subsequently transferred back to the RO in Cleveland, Ohio.

The Board notes that, as explained below, the appealed issue of entitlement to service connection for bone cancer for accrued benefits purposes has been recharacterized by the Board based on the medical evidence of record, to service connection for prostate cancer with metastatic disease to the bones due to ionizing radiation exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Veteran's claim for benefits based on PTSD in that case encompassed benefits based on an anxiety disorder and/or a schizoid disorder because the evidence developed during the processing of the claim indicated that the symptoms for which the Veteran was seeking VA benefits may have been caused by an anxiety and/or schizoid disorder).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of the Veteran's death and to service connection for prostate cancer with metastatic disease to the bones due to ionizing radiation exposure for accrued benefits purposes are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's countable income for a surviving spouse with no dependents, minus reported expenses of the Veteran's final illness and burial expenses, exceeds the maximum annual pension rate (MAPR) for death pension benefits.


CONCLUSION OF LAW

The appellant's countable income precludes her from receiving any death pension benefits.  38 U.S.C.A. § 1503, 1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim for entitlement to a death pension, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1).

In this case, the Board finds that a VCAA letter dated October 2005 satisfied the notice requirements of the VCAA.  The letter advised the appellant how to substantiate her claim for a death pension, and it advised her as to both her and VA's responsibilities.  

With regard to VA's duty to assist, the Board notes that the appellant has not identified any outstanding records for VA to obtain.  In this regard, the Board further notes that whether or not there are any outstanding service treatment records or private or VA treatment records is generally irrelevant with regard to the improved pension issue on appeal (except to the extent, for example, the was an evidentiary issue involving a claimed medical expense of the Veteran's final illness, which is not the case herein).  Therefore, the Board finds that VA's duty to assist in this regard has been satisfied.

The Board notes that the duty to provide a medical examination or opinion under 38 U.S.C.A. § 5103A(d) does not apply in the instant case.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Death pension is available to the surviving spouse of a veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1521(j) at an annual rate of $7,933 (the maximum annual pension rate or "MAPR"), as adjusted under the provisions of 38 U.S.C.A. § 5312, reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(a) and (b) (2011).  "Each time there is an increase under 38 U.S.C.A. § 5312 (cost of living increase), the annual [MAPR] rates will be published in the "Notices" section of the Federal register."  38 C.F.R. § 3.23(a) (2011); 38 U.S.C.A. § 5312(c)(1) (West 2002).  The annual MAPRs are also published in Appendix B of the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in the regulations.  38 C.F.R. § 3.21 (2011).  Therefore, basic entitlement exists if, among other things, the surviving spouse's income is not in excess of the applicable MAPR.  38 U.S.C.A. § 1541(a) and (b) (2011).

For purposes of determining initial entitlement to a death pension, the monthly rate of pension shall be computed by reducing the MAPR by the surviving spouse's countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2011).  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, and quarterly will be counted as income during the 12- month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1) (2011).  Nonrecurring income will be counted for pension purposes for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2011).

In determining countable income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. § 3.271(a).  Exclusions from countable income include unreimbursed medical expenses of the veteran and the surviving spouse in excess of five percent of the MAPR.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272(g).  Deductions from countable income include a veteran's just debts, expenses of last illness, and burial expenses paid by a surviving spouse to the extent such burial expenses are not reimbursed under chapter 23 of title 38.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272(h) (2011).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

The appellant filed her claim for VA death pension benefits in September 2005.  Therefore, for purposes of determining initial entitlement to a death pension, the appellant's countable income is calculated for a 12-month period beginning in September 2005.  The applicable MAPR for an improved death pension for a surviving spouse without a dependent child was $6,814 effective December 1, 2004, increased to $7,094 effective December 1, 2005.  See M21-1, Part I, Appendix B (http://www.vba.va. gov/bln/21/Rates/).  Therefore, for the 12-month annualization period, the MARP would be approximately $7,024 ($6,814/12 for three months and $7,094/12 for nine months). 

A February 2008 SSA inquiry made by the RO revealed that the appellant was receiving monthly SSA payments of $1,432 as of April 2005, which amount increased to $1,491 in December 2005 (the Board acknowledges that the appellant reported receiving $1,155 per month on her Form, 21-534).  Annualized, these SSA payments equal approximately $17,715 ($1,432 for three months and $1,491 for nine months), which exceeds the MAPR by over $10,621.  Also, on her Form 21-534, the appellant reported that she was making monthly payments of $50 to the Holzer Clinic (possibly for the Veteran's last illness), and that she paid $15 per month for her medications.  In addition, the appellant reported that she had a certificate of deposit of $10,000 that was to be used to pay for the Veteran's burial expenses.

As shown above, the appellant reported paying $10,000 in burial expenses, as well as monthly expenses apparently relating to the Veteran's last illness of $50 ($600 annualized).  The medication expenses of $15 would be less than five percent of countable income, and therefore not deductable.  The Board acknowledges that if these amounts are were true and accurate, and paid during the 12-month annualization period, then the appellant's countable income could be reduced by $10,600 to $7,115, which is still greater than the MARP for the first 12-month annualization, such that no improved pension would be owing.  Subsequently, the Board notes that, clearly, even if the appellant continued to pay $50 per month indefinitely relating to the Veteran's last medical bills (for a total of $600 per year), these payments would not reduce her countable income from over $17,000 to below the MARP as to entitle her to pension benefits.

The Board is sympathetic to the surviving spouse's claim and her loss.  But the surviving spouse's countable income must be less than the annual death pension rate determined by law.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  Here, the appellant's countable income is in excess of the applicable pension rate for death pension.  Therefore, the surviving spouse is not entitled to death pension benefits.


ORDER

Entitlement to VA death pension benefits is denied.


REMAND

The appellant claims service connection for the cause of the Veteran's death.  The Veteran died in April 2005, and the death certificate lists the immediate cause of death as prostate cancer.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to adjudication of the appellant's claim.

As noted above, the Veteran submitted a December 2004 RRAIS in which he reported that he was exposed to radiation due to his participation in Operation Buster-Jangle in 1951 in Nevada.  In March 2005, the RO sent a request to the DTRA for a radiation dose estimate.  An October 2006 radiation dose estimate was received from DTRA confirming the Veteran's radiation exposure in Operation Buster-Jangle.

Under 38 C.F.R. § 3.311, a "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and prostate cancer is listed as a radiogenic disease.  38 C.F.R. § 3.311(b)(2) (2011).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) (2011).  Most listed diseases, including prostate cancer, must become manifest more than five years after exposure.  38 C.F.R. § 3.311(b)(5).  After it is determined by the dose assessment that a veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2011).  When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2011).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  

VA treatment records reflect that the Veteran was first diagnosed with prostate cancer in 1994, more than five years after his in-service radiation exposure.

There is no record, however, of the RO ever referring this matter to the Under Secretary for Benefits for further consideration after the DTRA dose estimate was received.  In that regard, the Board acknowledges that an April 2007 radiation worksheet prepared by the RO reflects that the Veteran's adjusted total dose was less than the applicable screening doses for Nevada test site cases that correspond to values for probability of causation of less than 50 percent, that "all" adjusted doses for Nevada test site cases are less than the applicable screening does, and therefore, that the Veteran's case would not be referred to the Under Secretary for consideration.  Nevertheless, the Board finds that the Veteran's claim satisfies the criteria set forth under the regulations for such referral.  Therefore, the appellant's claim must be remanded to the RO for referral to the Under Secretary of Benefits for further consideration in accordance with the regulatory guidelines of 38 C.F.R. § 3.311.

The Board is also of the opinion that it is a decision on the issue of service connection for prostate cancer for accrued benefits purposes should be deferred pending further development and adjudication of the issue of entitlement to service connection for the cause of the Veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred to the Under Secretary of Benefits for a nexus opinion in accordance with 38 C.F.R. § 3.311(c), including a request for an advisory medical opinion from the Under Secretary for Health regarding the question of whether the Veteran's prostate cancer was related to exposure to ionizing radiation in service, including due to the Veteran's confirmed participation in Operation Buster-Jangle.

2.  The RO should then readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the RO should issue an Supplemental Statement of the Case (SSOC), and the appellant and her representative should be afforded time in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


